DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yi (US-PGPUB 2004/0103435) in view of Bi (US-PGPUB 2009/0005042).
	Regarding claim 21, Yi teaches a method for a network transmitting system information, the method comprising: transmitting, by the network, a block of first system information on a broadcast channel (BCH) to a mobile terminal [Para 174, sends SIB which is system information block on BCCH which is broadcast channel]; transmitting, by the network, a first block of second system information to the mobile terminal, wherein the first block of second system information includes cell access related information and scheduling information related to a plurality of second blocks of second system information [Para 174-175, sends scheduling information to the mobile terminal]; transmitting, by the network, information on a L1/L2 control channel to the mobile terminal [Para 179, transmits to the terminal on L1/L2 control channel as shown in Fig. 6]; and transmitting, by the network, the plurality of second blocks of second system information to the mobile terminal in accordance with the scheduling information of the first block of second system information and the information on the L1/L2 control channel [Para 179, the scheduling and system information that are particular to the terminals are received based on previous communicated scheduling and system information].


Bi teaches transmitting on a downlink shared channel (DL-SCH) to the mobile terminal and through a resource of the DL-SCH [Para 16, transmission to the mobile terminal is done on the DL-SCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a network transmit information such as scheduling and system information on the DL-SCH so that transmitted information can be divided based on functionality and timing.
Regarding claims 22 and 30, Yi teaches the scheduling information includes periodicity information of each of the second blocks [Para 175].
Regarding claims 23 and 31, Yi teaches the first block of second system information is transmitted after a predetermined time difference after the block of first system information is transmitted [Para 175].
Regarding claims 24 and 32, Bi teaches the block of first system information includes at least one of bandwidth information and parameter information about a physical layer [Para 16].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include bandwidth information and other parameters information about a physical layer so that particulars about bandwidth and certain parameters can be notified.
Regarding claims 25 and 33, Yi teaches the plurality of second blocks of second system information further include at least one of: paging information, a cell select related information, a positioning related information, and a Multimedia Broadcast Multicast Service (MBMS) related information [Para 174].
at least one of Public Land Mobile Network (PLMN) identity information, tracking area information, and cell barred information [Para 174-177].
Regarding claims 27 and 35, Yi teaches one of the plurality of second blocks of second system information further includes value tag information [Claim 39].
Regarding claims 28 and 36, Yi teaches the plurality of second blocks of second system information transmitted to the mobile terminal are configured to carry user traffic [Para 179].
Regarding claim 29, Yi teaches a network apparatus for transmitting system information, the apparatus comprising: a transmitter and a receiver [Abstract]; a processor that controls the transmitter and the receiver to: transmit a block of first system information on a broadcast channel (BCH) to a mobile terminal [Para 174, sends SIB which is system information block on BCCH which is broadcast channel]; transmit a first block of second system information to the mobile terminal, wherein the first block of second system information includes cell access related information and scheduling information related to a plurality of second blocks of second system information [Para 174-175, sends scheduling information to the mobile terminal]; transmit information on a L1/L2 control channel to the mobile terminal [Para 179, transmits to the terminal on L1/L2 control channel as shown in Fig. 6]; and transmit the plurality of second blocks of second system information to the mobile terminal in accordance with the scheduling information of the first block of second system information and the information on the L1/L2 control channel [Para 179, the scheduling and system information that are particular to the terminals are received based on previous communicated scheduling and system information].


Bi teaches transmitting on a downlink shared channel (DL-SCH) to the mobile terminal and through a resource of the DL-SCH [Para 16, transmission to the mobile terminal is done on the DL-SCH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a network transmit information such as scheduling and system information on the DL-SCH so that transmitted information can be divided based on functionality and timing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Kim (USPN 8,254,299), USPN 8,254,299 involves generating a message with configuration information for each of a channels, and including validity information with the message for deriving a validity timing of the configuration information for each of the channels.  The message is transmitted to a mobile terminal through a control cell.  The validity timing information indicates whether a configuration for physical channel services are valid during a current modification period or longer, after a given activation time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464